internal_revenue_service number release date index number -------------------------- --------------------------- ---------------------- ----------------------------- in re -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-128902-04 date date legend taxpayer taxpayer trust ---------------------------------------------------- ------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------ ----------------------------------------------------- --------------------------------------- ----------------------------- ------------------- ---------------- --------------------- --------------------- ------- ------- ------- ------- ------------- ----------- --------- accounting firm accounting firm law firm date date date date year year year year a b c dear ---------------------------- this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to allocate generation-skipping_transfer gst tax exemption to transfers made to a_trust the facts submitted and the representations made are as follows in year on date taxpayer sec_1 and formed trust for the benefit of the children of their marriage and the descendants of any such children article first a of trust provides that during the lives of taxpayer sec_1 and the trustee is to pay to the children of the marriage of taxpayer sec_1 and and their descendants trust net_income and principal to provide for their education comfort support health maintenance or for any other purpose whatsoever there is no requirement to equalize distributions among beneficiaries net_income not distributed is to be accumulated and added to principal article first a and article second provide that in the event that upon the death of the last to die of taxpayer sec_1 and taxpayer sec_1 and are survived by living children of their marriage or descendants of these children trust principal and undistributed_income is to be divided into equal shares one for each living child and deceased child survived by living descendants article second a provides that each share for a deceased child is to be further divided into equal shares per stirpes one for each descendant and held in further trust pursuant to the terms of article second c article second b provides that each share for a living child is to be held in further trust pursuant to the terms of article second c article second c provides that the trustee of a_trust established for a child or descendant beneficiary is to distribute trust net_income and principal to the beneficiary and the beneficiary’s descendants to provide for their education comfort support health maintenance or for any other purpose whatsoever there is no requirement to equalize distributions among beneficiaries net_income not distributed is to be accumulated and added to principal article second c further provides that each beneficiary has a testamentary limited_power_of_appointment over his or her trust trust estate not effectively appointed is to be divided into equal shares per stirpes one share for each descendant of the beneficiary and held in further trust pursuant to the terms of article second c on date which is in year taxpayer transferred dollar_figurea in cash to trust taxpayer sec_1 and retained accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on these returns taxpayer sec_1 and consented to treat gifts made by either in year as made one-half by each pursuant to ' accounting firm inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the year transfer to trust on date which is in year taxpayer transferred dollar_figureb in cash to trust taxpayer sec_1 and retained accounting firm to prepare their year form sec_709 on the returns taxpayer sec_1 and consented to treat gifts made by either in year as made one-half by each pursuant to ' accounting firm inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the year transfer to trust on date which is in year taxpayer transferred dollar_figurec in cash to trust accounting firm advised taxpayer sec_1 and that it was not necessary to file form sec_709 for the year transfer to trust since no returns were filed taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust it has been represented that taxpayer sec_1 and intend to consent to treat gifts made by either in year as made one-half by each pursuant to ' in year taxpayer sec_1 and retained law firm to provide estate_planning advice in the course of its engagement law firm discovered that taxpayer 1’s and taxpayer 2’s gst exemptions had not been allocated to the transfers taxpayer made to trust in year sec_1 and it has been represented that taxpayer sec_1 and currently have sufficient gst_exemption available to allocate to the transfers taxpayer made to trust in year sec_1 and taxpayer sec_1 and are requesting an extension of time under g and to allocate their gst exemptions to the transfers taxpayer made to trust in year sec_1 and and that such allocations will be based on the value of the property transferred to trust in year sec_1 and law and analysis sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by ' shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides in part that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that ' a shall apply only if both spouses have signified under the regulations provided for in ' b their consent to the application of ' a in the case of all such gifts made during the calendar_year by either while married to the other plr-128902-04 sec_25_2513-2 of the gift_tax regulations provides in part that consent to the application of the provisions of ' with respect to a calendar_period as defined in ' c shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if-- i the consent of the husband is signified on the wife's return and the consent of the wife is signified on the husband's return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns if only one spouse files a gift_tax_return within the time provided for signifying consent the consent of both spouses shall be signified on that return sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer plr-128902-04 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the generation-skipping_transfer_tax notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-128902-04 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer sec_1 and are granted an extension of time of sixty days from the date of this letter to allocate their available gst exemptions to the transfers to trusts made in year sec_1 and the allocations will be effective as of the dates of the transfers and should be made based on the value of the property transferred to trusts on those dates the allocations for the transfers made to trust on date sec_2 and should be made on supplemental form sec_709 for year sec_1 and and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose because the year transfer to trust was not reported on form sec_709 form sec_709 for year must be filed with the internal_revenue_service center cincinnati ohio reporting the gift and allocating gst_exemption thereto a copy of this letter should be attached to each form_709 filed copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the value of the property taxpayer transferred to trust in year sec_1 through for federal transfer_tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-128902-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copies of this letter cc
